DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Paul et al. (US 2017/0074805 A1) teaches a system for producing layered wood products comprising: an 3D analysis system, the 3D analysis system for analyzing a veneer surface and assigning a grade to the veneer based, at least in part, on the analysis of the veneer surface.
Zeng et al. (US 2007/0102108 A1) teaches the limitations of “a robotic panel assembly cell, the robotic panel assembly cell producing a stack of green layered wood product panels using veneer from the at least one stack of veneer; a pre-press, the pre-press pressing the stack of green layered wood product panels to produce pre-pressed layered wood product panels; and a hot press, the hot press heating and pressing the pre-pressed layered wood product panels to produce cured layered wood product panels”.
With respect to independent claim 1, the prior art of record fails to teach or reasonably suggest: a system for producing layered wood products comprising: an NIR analysis system, the NIR analysis system for analyzing a veneer surface and assigning a grade to the veneer based, at least in part, on the analysis of the veneer surface; at least one stack of veneer, the at least one stack of veneer including veneer graded by the NIR analysis system;
With respect to independent claim 12, the prior art of record fails to teach or reasonably suggest a system for producing layered wood products comprising: a veneer analysis system for analyzing a veneer surface and assigning a grade to the veneer based, at least in part, on the analysis of the veneer surface, the veneer analysis system including an NIR analysis system.
With respect to independent claim 18, because of the same allowable subject matter as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884